Citation Nr: 0119946	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972 and from November 1975 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

The veteran claims that he has developed a bilateral hip 
disability due to his service-connected left knee disability.  
A preliminary review of the record shows that additional 
development by the RO is necessary before the Board may 
proceed with appellate review.  Generally, to prove service 
connection, a veteran must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  In addition, service connection may be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a) (2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).

A review of the record shows that the veteran underwent a 
left total knee arthroplasty in August 1997.  Thereafter, the 
veteran contended that he developed arthritis of the hips due 
to his service-connected left knee disability, and that the 
pain had worsened since the recent surgery.  In a May 1998 
report, Wallace E. Johnson, M.D., stated that the veteran 
complained of left hip pain since his left knee surgery.  Dr. 
Johnson identified a pelvic tilt to the right, an antalgic 
type gait, and irritation with left hip movement.  The 
following month, Dr. Johnson reviewed a scanogram that found 
that the veteran's left leg was one centimeter longer than 
the right.  Dr. Johnson opined that this discrepancy would 
cause the veteran's altered gait and would account for the 
increased symptoms of arthritis of the left hip.  He noted 
that a similar amount of arthritis was present in the right 
hip, but that it was asymptomatic.  

The veteran underwent a VA examination in September 1998 
performed by Satyabrata Maitra, M.D.  Upon examination, it 
was noted that the veteran was 6'2" tall and weighed 320 
pounds.  He used a cane and walked with a left-sided limp.  
Leg alignment and length were determined to be symmetrical 
and equal.  The veteran complained of pain with motion of the 
hips.  Dr. Maitra stated that earlier VA x-rays disclosed no 
evidence of arthritis of the hips.  He opined that there was 
no objective pathology of the hips, and that any hip 
symptomatology was not related to the service-connected left 
knee.

VA x-rays performed in February 1998 identified minimal 
degenerative changes of the right hip and calcification in 
the left hemipelvis.  VA x-rays dated April 1999 found 
sclerotic changes of the bilateral hips indicative of early 
degenerative process.  Finally, VA x-rays in February 2000 
again found mild degenerative changes of the hips with slight 
narrowing of the joint space.  

In January 2000, Dr. Maitra reviewed the veteran's medical 
records and stated that there were no arthritic changes in 
either hip.  He opined that it was unlikely that any other 
changes in the hips were due to the service-connected left 
knee, and that there was no aggravation of the alleged hip 
disability.  In April 2000, Dr. Maitra reviewed the most 
recent x-rays and stated that he had not changed his opinion.  
He provided no reasoning or rationale for his statement. 

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  The Board recognizes that, in this case, the RO 
informed the veteran of the implications of the Veterans 
Claims Assistance Act and later determined that the duty to 
assist the veteran had been fulfilled.  However, the Board 
finds that, due to the discrepancy of the medical evidence of 
record, further development is necessary.  Specifically, the 
Board observes that the VA radiologists and Dr. Johnson 
identified degenerative changes of the hips, whereas Dr. 
Maitra did not.  In addition, there is conflicting 
information whether the veteran has a leg length discrepancy 
or other objective evidence of hip pathology.  Therefore, the 
Board believes that the veteran should be afforded an 
examination and opinion by a VA orthopedic doctor other than 
Dr. Maitra.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify all sources of treatment 
for his hips and knees and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, especially those of Dr. 
Johnson, should then be requested and 
associated with the claims folder.  The 
RO should document all reasonable efforts 
to obtain such records.

2.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination with an examiner other than 
Dr. Maitra.  Since it is important that 
"each disability be viewed in relation to 
its history"  38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records in the 
claims file, including the medical 
opinions of all private and VA 
physicians.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature, severity, and 
manifestations of any bilateral hip 
disability.  In so doing, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current bilateral hip disability is 
related to the veteran's service-
connected left knee arthroplasty, his 
service-connected degenerative arthritis 
of the right knee, or otherwise to his 
period of active service.  The examiner 
should specifically address whether any 
bilateral hip disability is aggravated by 
the service-connected left knee.  The 
opinion must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. 
§ 5103A (West Supp. 2001).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




